Judgment of the Supreme Court, Suffolk County, dated January 23, 1969, modified, on the law, by inserting in the second ordering paragraph, following the word “ answers ”, the words “ to the amended complaint ”; and by adding a paragraph severing the cross claims of defendant Pact Realty Corporation against the other defendants. As so modified, judgment affirmed, with one bill of $10 costs and disbursements to respondents, jointly against *930appellants filing separate briefs. In our opinion, the tax sale and the tax deed to defendant Pact Realty Corp., based on default in paying the second half of the 1963-64 taxes, were invalid because of the failure to have the word “ Arrears ” noted on the 1964^65 tax bill as required by section 71 of the Suffolk County Tax Act. (See Hutch v. Platt, 32 A D 2d 925.) The instant case does not involve the validity of a tax or assessment and the provisions of section 63 of the Suffolk County Tax Act are therefore inapplicable. We find no grounds for disturbing the Special Term’s determination, except as herein modified, in any of defendants’ other contentions. The judgment is modified to permit a determination of the cross claims, a question which was not presented to or decided by the Special Term. Christ, Acting P. J., Brennan, Rabin, Munder and Martuseello, JJ., concur.